DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 405a and 405b (see Fig. 14c).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
`The term “sized to allow passage” in claim 6 is a relative phrase which renders the claim indefinite. The term “sized to allow passage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The middle ear passage of a patient may vary greatly  in size, from a male adult t oa female baby, and thus it is unclear what is considered “sized to allow passage” of the device therein.   Appropriate clarification and correction is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, and 13-17 of U.S. Patent No. 11,147,713 to Bendory et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 11147713 and require identical fundamental structural limitations (i.e. handle, shaft, visualization device, light source, suction shaft, spring).  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-11 of U.S. Patent No. 11,147,713 to Bendory et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of US 11147713 and require identical fundamental structural limitations (i.e. handle, shaft, visualization device, light source, suction shaft, spring).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0265879 to Washburn, II et al.
In regard to claim 1, Washburn, II et al. disclose a device for visualizing and providing suction for a surgical procedure, the device comprising: a handle 1664 comprising at least one suction shaft aperture (not labeled); a main shaft 1651 extending from a proximal end attached to the handle to a distal end and defining a longitudinal axis; a visualization device 1654 extending through the main shaft (see Fig. 24b); a light source (see para 0118); a suction shaft 1653 extending from a proximal end to a distal end and slidably disposed through the at least one suction shaft aperture in the handle, wherein the suction shaft extends parallel to the longitudinal axis of the main shaft; and 
a spring 1619 disposed over a portion of the suction shaft and contacting the handle, such that when the suction shaft is advanced through the at least one suction shaft aperture in a distal direction and then released, the suction shaft retracts automatically (see Fig. 24d and para 0194).
In regard to claim 6, Washburn, II et al. disclose a device for visualizing and providing suction for a surgical procedure, wherein an outer diameter of the main shaft and an outer diameter of the suction shaft are sized to allow passage of the distal ends of main shaft and the suction shaft into a middle ear (see para 0077, 0103, 0117, 0137).
In regard to claim 7, Washburn, II et al. disclose a device for visualizing and providing suction for a surgical procedure, wherein the outer diameter of the main shaft is less than or equal to 2.5 millimeters, and the outer diameter of the suction shaft is less than or equal to 1.1 millimeters (see para 0077, 0103, 0117, 0137).
In regard to claims 8-9, Washburn, II et al. disclose a device for visualizing and providing suction for a surgical procedure, wherein the at least one suction shaft aperture comprises two suction shaft apertures 1675, 1673, and wherein each of the two suction shaft apertures is configured so that that the suction shaft, when advanced through it, extends along one side of the main shaft 1653, 1655 (See Fig 24d and para 0223).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0265879 to Washburn, II et al. in view of U.S. Patent No. 5,916,150 to Sillman.
In regard to claim 2, Washburn, II et al. disclose a device for visualizing and providing suction for a surgical procedure (see rejections above) but are silent with respect to wherein the suction shaft comprises curved distal end, and wherein the suction shaft is free to spin, causing the curved distal end to point in different directions. Sillman teaches of an analogous endoscopic device for facilitating a surgical procedure within the ear wherein the suction tube 48 which may comprises a bent distal end is freely rotatable upon insertion to a target site within the ear (See Figs. 3-4 and Col. 4, Lines 37-65). It would have been obvious to one skilled in the art at the time the invention was filed to modify the suction tube of Washburn, II et al. to comprise a curved distal end which is freely rotatable within the device to enable greater access (i.e. different directions) to a target site within the ear as taught by Sillman.  
Claim(s) 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0265879 to Washburn, II et al. in view of U.S. Patent No. 5,916,150 to Sillman in further view of U.S. Patent Application Publication No. 2017/0296388 to Gaynes et al.
In regards to claims 3-4, Washburn, II et al. and Sillman disclose a device for visualizing and providing suction for a surgical procedure comprising a depress member coupled with the proximal end of the suction shaft for advancing and spinning the suction shaft (see rejections above) but are silent with wherein the spring is disposed between a top of the handle and a bottom of the depress member.  Such a modification is considered to be a matter of design choice and would have been obvious to one skilled in the art in view of evidence of criticality of such placement of the spring (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (see MPEPE 2144.04). Furthermore, Gaynes et al. teach of an analogous endoscopic device wherein the handle of the device comprises an actuator for advancing/withdrawing an instrument within the endoscope shaft 1420, via a spring-loaded depression button 1440 wherein the spring is located outside the handle of the endoscope (See Figs. 14 and para 0059).  In regards to claim 5 and 10,  Gaynes et al. disclose the proximal end of the suction shaft comprises an open end (See Figs. 17a-d, 20b-e and paras 0064-0077) which is configured to be open and covered by a finger or thumb.  It would have been obvious to one skilled in the art at the time the invention was made to modify the actuator Washburn, II et al. and Sillman to position the spring thereof on the outer surface of the handle to enable easy repair of the actuator.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0265879 to Washburn, II et al. in view of U.S. Patent No. 7,789,825 to Nobis et al.
In regard to claims 11-12, Washburn, II et al. disclose a device for visualizing and providing suction for a surgical procedure (see rejections above) but are silent with respect to wherein holding handle comprises holding the handle with one finger of the one hand via a finger loop on the handle so that all other fingers of the one hand are free.  Nobis et al. teach of an analogous endoscopic device wherein the handle of the endoscope comprises a “finger loop” 55/69/75 to ensure and ergonomically friendly device that is easily grasped and held by single hand of a user during a surgical procedure (See Figs. 1 and 5-5-6). It would have been obvious to one skilled in the art at the time the invention was made to modify the handle of Washburn, II et al. to include a finger loop on the handle to ensure secure handling of the device as taught by Nobis et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
11/18/2022